DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
 	Applicant’s election without traverse of Group I in the reply filed on 01/12/2022 is acknowledged.
 	Claims 6-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/12/2022.


Specification
 	The disclosure is objected to because of the following informalities: 
 	(1) para.0037 recites “a laser displacement 20” should be changed to “the laser displacement device 20”. Because “laser displacement” means distance measurement. However, the invention related to an apparatus or device. Please amend specification for the similar issues.
Appropriate correction is required.

Claim Objections
 	Claims 1-5 are objected to because of the following informalities:  
(1) Claim 1 recites “a laser displacement” at lines 2-3 should be changed to “a laser displacement device”. Please amend the similar issues in claims 1-5.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20180076060) in view of Pluss et al. (US 2015/0028007).
 	Regarding claim 1, Nihei et al. discloses “A laser cutting device” (fig.1) “for cutting and removing scraps on a mask” (intended use), comprising “a laser gun” (210) and “a laser displacement that are arranged parallel to each other” (fig.1 shows the laser displacement sensor 220 that is parallel to the laser gun 210); 
 	wherein “the laser displacement senses presence of the scraps” (abstract, i.e., the displacement sensor determines whether an upper particle and a lower particle are present at the perforating point by considering a step height of the displacement. Please noted that “the scraps” is treated as intended use. MPEP 2114), and “the laser gun cuts and removes the portion of workpiece according to a sensing result of the laser displacement” (abstract, i.e., a displacement sensors fixed within the housing and configured to measure a displacement with a surface of the wafer at a perforating point spaced apart periodically in the first direction of the wafer and a laser module fixed within the housing and configured to irradiate a laser into a perforating depth determined according to the displacement at the perforating point. Para.0049, i.e., the laser module may perforate the wafer W via the laser. Perforating indicates making a hole within the wafer).
 	Nihei is silent regarding cuts and removes the portion of workpiece including the scrap. 
 	Pluss et al. teaches “cuts and removes the scrap” (abstract, i.e., selected first and/or second cutting bodies (24a, 24b) are machined and/or removed by a laser device (35)). Nihei teaches a laser cutting device with a sensor for cutting or penetrating a workpiece material and a cleaning device for removing the lower scrap or undesired elements below the surface of workpiece. Pluss teaches a laser cutting device for removing undesired elements on the workpiece. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nihei with Pluss et al., by adding Pluss et al.’s cutting process for removing Nihei’s upper particles on the surface of workpiece, to remove undesired objects so as to prevent Nihei’s wafer forming pattern from being damaged in the perforating process because undesired objects may affect perforation forming depth. One skilled in the art would have been motivated to combined the references because doing so would provide a benefit of removing undesired object(s) from the workpiece surface (abstract) as taught by Pluss et al.  
 	Regarding claim 2, modified Nihei et al. discloses “the laser displacement has a sensing port” (Nihei et al., 220. It is inherently and necessarily that the laser displacement device has a sensing port in order to emit the light out of the housing); and “the laser Nihei et al., para.0048, i.e., the displacement measure module 220 may be a sensor to measure the displacement Ds. The displacement measure module 220 may include a light emitter and a light receiver.  That is, a displacement may be measured by emitting a light with the light emitter and receiving a reflecting light with the light receiver.  In the above process, the light may be a laser), and “the laser displacement perceives the presence of the scraps by comparing a measured distance to a set value” (Nihei et al., Specifically, the displacement of the perforating point Hp where the upper particle Pu is present may be determined by matching with the displacement Ds of the adjacent perforating point Hp, or averaging the displacements Ds of immediately preceding and following adjacent perforating points Hp.  para.0084, i.e., FIG. 8 is an exemplary graph provided to compare measurement data of a perforating point with correction data.).
 	Regarding claim 3, modified Nihei et al. discloses “a relative positional relationship between the laser gun and the laser displacement is fixed” (Nihei et al., 210 and 220 is at a fixed position).


 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20180076060) in view of Pluss et al. (US 2015/0028007) as applied in claims 1-3 above, and further in view of Baxter et al. (US 2013/0256285).
Regarding claim 4, modified Nihei et al. discloses all the features of claim limitations as set forth above except for an energy density of laser light emitted by the laser displacement is less than an energy density of laser light emitted by the laser gun.
 	Baxter et al. teaches “an energy density of laser light emitted by the laser displacement is less than an energy density of laser light emitted by the laser gun” (para.0050, i.e., Fig.3 shows a schematic diagram of a generalized triangulation sensor.  
A triangulation sensor, 300, includes a laser, 305, and a detector, 310.  In some embodiments, laser 305 may be a low power laser that does not scribe or melt a substrate but is reflected from the substrate.  Para.0055, i.e., returning to FIG. 4, scribing apparatus 400 includes a scribe laser, 405, that emits a scribe beam, 410, for scribing a substrate, 415). Nihei teaches a laser cutting device with a sensor. Baxter et al. teaches a laser cutting device with a sensor. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nihei with Baxter et al., by modifying Nihei’s sensor laser power according to Baxter et al.’s laser power density or power, to provide low power laser that does not damage to substrate (para.0050) as taught by Baxter et al.

 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20180076060) in view of Pluss et al. (US 2015/0028007) as applied in claims 1-3 above, and further in view of Kosmowski (US 7,638,731)
 	Regarding claim 5, Nihei et al. discloses all the features of claim limitations as set forth above except for a control system that controls activation and deactivation controlling turning on and off of the laser gun and the laser displacement.
col.4 at lines 33-40, i.e., A laser system controller 56 preferably synchronizes the firing of laser 12 to the motion of stages 40 and 42 and fast positioner 50 in a manner well known to skilled persons.  Skilled persons will appreciate that laser system controller 56 may include integrated or independent control subsystems to control and/or provide power to any or all of these laser components and that such subsystems may be remotely located with respect to laser system 
controller 56. Examiner noted that the controller 56 is capable of control power to any or all of laser. This suggest that controller can supply power or not supply power to one or more laser components). Nihei teaches a laser cutting device with a sensor. Kosmowski teaches a laser cutting device with a sensor. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Nihei with Kosmowski, by adding Kosmowski’s controller in order to provide power to any or all of these laser components (col.4 at lines 33-40) as taught by Kosmowski.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761